Citation Nr: 0936891	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  06-00 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for depression.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for coronary artery 
disease (CAD), including as secondary to PTSD.

4.  Entitlement to a temporary total evaluation due to 
treatment for CAD requiring convalescence pursuant to 38 
C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps 
from June 1971 to February 1975, with additional unverified 
reserve service.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from May 2004 and December 2005 decisions by the RO in 
Houston, Texas.

Although it appears that the RO has adjudicated the 
previously denied claim for service connection for depression 
on the merits, regardless of how the RO ruled on the 
question, the Board must determine for purposes of 
jurisdiction whether there is new and material evidence 
sufficient to reopen the claim.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

The issues of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, service 
connection for CAD, and a temporary total rating for 
convalescence are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 2003, the RO denied the Veteran's claim for 
service connection for depression and anxiety; the Veteran 
did not appeal this decision.

2.  Evidence received since the March 2003 RO decision, when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for depression, and it raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the March 2003 RO decision in support 
of the claim for service connection for depression is new and 
material; accordingly, this claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

As an initial matter, the Board notes that the duty to notify 
and assist with regard to the issue of whether new and 
material evidence has been received has been met to the 
extent necessary to reopen the claim, such that any 
deficiency in this regard is harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993), 4 Vet. App. at 392-94; Kent v. 
Nicholson, 20 Vet. App. 1 (2006).


Reopening a Claim for Service Connection for Depression

The Veteran's original claim for service connection for 
depression and anxiety was denied by a rating decision dated 
in March 2003.  The Veteran was notified of this decision by 
a letter dated in March 2003, and he did not appeal.  That 
decision is final, with the exception that the claim for 
service connection for depression may be reopened if new and 
material evidence has been submitted, and if so reopened, the 
claim will be reviewed on a de novo basis.  38 U.S.C.A. §§ 
7105, 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).

Evidence is "new" if it was not of record at the time of the 
last prior final denial of the claim.  It is "material" if, 
by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence associated with the file at the time of the prior 
March 2003 rating decision includes service treatment records 
from the Veteran's period of active duty which are negative 
for a psychiatric disorder, and private medical records which 
reflect a diagnosis of PTSD but are negative for a diagnosis 
of depression.

In October 2003, the Veteran filed a claim for service 
connection for PTSD.  In a May 2004 rating decision 
(currently on appeal), the RO denied service connection for 
PTSD and depressive disorder.  Evidence associated with the 
claims folder since the March 2003 rating decision includes 
an April 2004 report of a psychiatric examination performed 
for VA, which reflects a diagnosis of depressive disorder, 
not otherwise specified.  

The RO initially denied service connection for depression 
because there was no medical evidence of treatment or a 
diagnosis of depression in service.  The April 2004 VA 
examination report documents a current diagnosis of 
depressive disorder.  This evidence is new in that it has not 
been previously received and material in that it relates to 
an unestablished fact necessary to substantiate the 
underlying claim for service connection; that is, that the 
Veteran has currently diagnosed depression.  It thus raises a 
reasonable possibility of substantiating the claim and the 
claim is reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for depression is reopened; the appeal is 
granted to this extent only.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran essentially contends that he incurred a 
psychiatric disorder, to include PTSD, during his active duty 
or reserve service.  In that regard, the Board notes that the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).   The Veteran also contends that he 
incurred CAD due to his current psychiatric disorder, and 
that he is entitled to a temporary total rating for 
convalescence based on treatment for CAD.

Initially, the Board notes that after his period of active 
duty service, the Veteran apparently had a lengthy period of 
service in the Air Force Reserve.  This service has not yet 
been verified, and such must be done prior to appellate 
review.  


Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Active service includes any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty training during which a veteran was 
disabled from an injury incurred in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA 
includes full-time duty in the Armed Forces performed by the 
Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Inactive duty training includes duty 
prescribed for the Reserves. 38 U.S.C.A. § 101(23)(A).  
Reserves includes the National Guard of the United States.  
38 U.S.C.A. § 101(26), (27).  Duty, other than full-time 
duty, performed by a member of the National Guard of any 
State, is considered to be inactive duty training.  38 C.F.R. 
§ 3.6(d)(4).

Thus, the mere presence of a psychiatric disorder during the 
Veteran's years of reserve service is insufficient to 
establish service incurrence or aggravation.  Rather, he must 
have been disabled from a disease or injury incurred during 
ACDUTRA or an injury during inactive duty training.  
Consequently, the Veteran should be asked to identify the 
periods during which he was on ACDUTRA or inactive duty 
training and during which he suffered from a psychiatric 
disorder, and to submit any service treatment records or 
personnel records from these periods.  In 2002, the RO made 
several attempts to obtain service treatment records dating 
from his periods of reserve service, but such records are not 
on file.  The RO must make another attempt to verify the 
Veteran's periods of service in the Air Force reserve, and 
obtain any available service treatment records and service 
personnel records from the Veteran's periods of reserve 
service.  38 U.S.C.A. § 5103A (b),(c)(1).

Since 2004, the Veteran has contended that he has PTSD due to 
witnessing a completed suicide in his barracks during active 
duty service in Hawaii in 1974.  He also reported witnessing 
"several" suicide attempts during boot camp in San Diego in 
1971.

Private medical records dated from 2001 to 2003 from E.L.B., 
M.D., reflect that he diagnosed the Veteran with PTSD due to 
the death of his daughter in a motor vehicle accident in May 
2001.

Vet Center records dated from 2003 to 2005 reflect a 
diagnosis of PTSD related to suicides witnessed in service, 
and note that the Veteran decompensated after his daughter's 
death two years ago.

In an April 2004 VA examination, the examiner found that the 
Veteran did not meet the criteria for a diagnosis of PTSD, 
and diagnosed depressive disorder, not otherwise specified.  
Subsequent medical records reflect diagnoses of depression, 
anxiety disorder, and PTSD.

The Veteran has recently submitted a May 2008 report of a 
U.S. Air Force Physical Evaluation Board (PEB), reflecting 
that he was found to be unfit for duty due to PTSD and 
anxiety disorder, and that this condition was incurred in the 
line of duty.  The PEB noted that the Veteran was not exposed 
to combat, was reportedly exposed to a scene following a dorm 
mate's completed suicide in 1974, and that his daughter was 
critically injured in a motor vehicle accident.

Some of the treatment records reflect that the Veteran has 
applied for disability benefits from the Social Security 
Administration (SSA).  There is no indication that any effort 
has been made to obtain the records associated with his claim 
for SSA benefits.  Appropriate action to obtain all records 
associated with any SSA claim must be accomplished before 
adjudication can be made on the merits.  See generally 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

In a January 2006 substantive appeal (VA Form 9) relating to 
his appeals for service connection for PTSD and depression, 
the Veteran requested a Board hearing at a local office 
before a Veterans Law Judge (i.e., a Travel Board hearing).  
In an attachment, he clarified that he wanted a Board video 
conference hearing.  In a March 2006 VA Form 9, the Veteran 
perfected an appeal regarding his claims for service 
connection for CAD and for a temporary total convalescent 
rating, and indicated that he did not want a Board hearing.  
The RO should contact the Veteran and ascertain whether he 
still wants a Board hearing.  If he does, the RO should 
schedule such hearing.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310(a).  This includes any increase in severity of a 
nonservice-connected disease that is proximately due to or 
the result of a service-connected disability as set forth in 
38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  In this regard, the Board notes that 
prior to readjudicating the claim for service connection for 
CAD, the RO should provide the Veteran with updated notice of 
the recent amendments to 38 C.F.R. § 3.310.  38 U.S.C.A. § 
5103(a).

Any additional pertinent medical records should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with updated 
notice regarding his claim for service 
connection for CAD, including on a 
secondary basis, including notice of the 
amendment to 38 C.F.R. § 3.310.  The 
Veteran and his representative should be 
given an opportunity to respond

2.  The AMC/RO should contact the Veteran 
and ask him if he still wants a Travel 
Board hearing.  If he does, he should be 
scheduled for a Travel Board hearing 
before a Veterans Law Judge at the next 
available opportunity.

3.  The AMC/RO should contact the Veteran 
and request that he furnish the dates he 
was on ACDUTRA or inactive duty training 
during which he suffered PTSD.  The AMC/RO 
should also attempt to verify the 
Veteran's ACDUTRA or inactive duty 
training dates through official sources.

4.  Contact the Veteran and ask him to 
identify the VA and private facilities 
where he was treated for a psychiatric 
disorder or CAD since 2007.  Obtain any of 
the Veteran's VA and private medical 
records not already associated with the 
claims file and associate them therewith.  
If any records are unavailable a notation 
to that effect should be made in the 
claims file.

5.  Obtain from the SSA the records 
pertinent to the Veteran's claim for 
Social Security disability benefits.  If 
such records are unavailable a notation to 
that effect should be made in the claims 
file.

6.  After completion of the foregoing, 
schedule the Veteran for a VA psychiatric 
examination for the purpose of 
ascertaining the current nature and likely 
etiology of any current psychiatric 
disorder.  The claims folder should be 
made available to the medical professional 
providing the opinion for review in 
conjunction with rendering the opinion.

Based on the examination and review of the 
record, the examiner should address the 
following:

(a) If a diagnosis of PTSD is appropriate, 
the examiner should specify (1) whether 
each in-service event described by the 
Veteran was sufficient to produce PTSD; 
(2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether there 
is a link between the current 
symptomatology and the in-service events 
described by the Veteran and found to be 
sufficient to produce PTSD by the 
examiner.  

(b). If the examination results in a 
psychiatric diagnosis other than PTSD, the 
examiner should offer an opinion as to the 
etiology of the non-PTSD psychiatric 
disorder, to include whether it is at 
least as likely as not that any currently 
demonstrated psychiatric disorder, other 
than PTSD, is related to the Veteran's 
military service. 

The examiner should also comment as to the 
approximate date of onset of any currently 
diagnosed psychiatric disorder.  All 
opinions expressed by the examiner should 
be accompanied by a complete rationale.

7.  After the development requested above 
has been completed to the extent possible, 
review the record and adjudicate the 
Veteran's claims on appeal.  If the claims 
remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


